ACCEPTED
                                                                                                03-14-00782-CV
                                                                                                       3806646
                                                                                      THIRD COURT OF APPEALS
                                                                                                 AUSTIN, TEXAS
                                                                                           1/16/2015 5:14:08 PM
                                                                                              JEFFREY D. KYLE
                                                                                                         CLERK
                                       NO. 03-14-00782-CV

                                            *****                             FILED IN
                                                                       3rd COURT OF APPEALS
                              IN THE COURT OF APPEALS                      AUSTIN, TEXAS
                          THIRD COURT OF APPEALS DISTRICT              1/16/2015 5:14:08 PM
                                   AUSTIN, TEXAS                         JEFFREY D. KYLE
                                                                               Clerk


                                            ** ***

                           SANTANDER CONSUMER USA, INC.,
                                     Appellant

                                              v.
   MARIO A. MATA, CENTROPLEX AUTOMOBILE RECOVERY, INC., JOHN F.
  THOMPSON d/b/a CENTROPLEX AUTOMOBILE RECOVERY, INC., REDSHIFT
        INVESTIGATION INC., and BLAKE THORNTON VANDUSEN,
                              Appellees


                                            *****
              ON APPEAL FROM THE 353RD JUDICIAL DISTRICT COURT
                          OF TRAVIS COUNTY, TEXAS

                                            *****
                 APPELLEE REDSHIFT INVESTIGATION INC.'S
            NOTICE OF DESIGNATION OF LEAD APPELLATE COUNSEL

TO THE HONORABLE JUSTICES OF THIS COURT:

       NOW COMES Appellee Redshift Investigation Inc. and files this Notice of Designation

of Lead Appellate Counsel.       In accordance with Texas Rule of Appellate Procedure 6.1,

Appellee Redshift Investigation Inc. designates the following attorney as its lead appellate

counsel for purposes of this appeal:

               Christopher A. Lotz
               State Bar No. 24031630
               LINDOW • STEPHENS • TREAT LLP



                                               1
              One Riverwalk Place
              700 N. St. Mary's Street, Suite 1700
              San Antonio, Texas 78205
              (210) 227-2200 (telephone)
              (210) 227-4602 (facsimile)
              clotz@lstlaw.com (e-mail)

In accordance with Texas Rule of Appellate Procedure 6.3(a), Appellee Redshift Investigation

Inc. respectfully requests that any notices, copies of documents filed in an appellate comi, or

other communications made in accordance with this appeal be sent to its lead appellate counsel,

Christopher A. Lotz.

                                                     Respectfully submitted,


                                                     By:
                                                            Christopher A. Lotz
                                                            State Bar No. 24031630
                                                            David L. Treat
                                                            State Bar No. 20205300
                                                            LINDOW • STEPHENS • TREAT LLP
                                                            One Riverwalk Place
                                                            700 N. St. Mary's Street, Suite 1700
                                                            San Antonio, Texas 78205
                                                            (210) 227-2200 (telephone)
                                                            (210) 227-4602 (facsimile)
                                                            clotz@lstlaw.com (e-mail)
                                                            dlt@lstlaw.com (e-mail)

                                                     Counsel for Appellee Redshift Investigation
                                                     Inc.




                                              2
                               CERTIFICATE OF SERVICE

        I hereby certify that a true and conect copy of the foregoing Appellee Redshift
Investigation Inc.'s Notice of Designation of Lead Appellate Counsel was served by electronic
service on the lb-t-h   day of January, 2015, upon the following counsel of record:

Mario A. Mata                                    Donald L. Turbyfill
MARlO A. MATA, PLLC                              Deborah C.S. Riherd
One Congress Plaza                               Vicki W. Hmi
111 Congress A venue, Suite 400                  DEVLIN, NAYLOR & TURBYFILL, P.L.L.C.
Austin, Texas 78701                              4801 Woodway, Suite 420 West
                                                 Houston, Texas 77056

John S. Kenefick                                 Karen C. Burgess
John R. Sigety                                   RICHARDSON+ BURGESS LLP
                                                            111
MACDONALD DEVIN, P.C.                            221 West 6 Street, Suite 900
3800 Renaissance Tower                           Austin, Texas 78701-344
1201 Elm Street
Dallas, Texas 75270




                                                                  Christopher A. Lotz




                                             3